Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2020 and 11/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Quayle Action
This application is in condition for allowance except for the following formal matters:

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.01
The following tittle is suggested: ---Additive manufacturing system and method--.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
In claims 1-20: “(a)”, “(b)”, “(c)”, “(d)”, “(e)”, “(f)”, “(g)”, “(A)”, “(B)”, “(i)”, “(ii)”, “(iii)”, “(iv)”, “(v)”, “(vi)”, “(vii)”, and “(viii)” should be removed.    

	The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1-20 is indicated because: none of prior art of record anticipates or render fairly obvious in combination to teach the claimed invention such as for each position of the sequence of positions, cause the multi-channel laser system to provide the set of laser beams based on a power distribution profile associated with that position, wherein the power distribution profile comprises: a set of parameters that define spatiotemporal laser power distribution for that position, and a beam shaping method for that position as cited in the independent claims 1, 14 and 20.

	It is noted that the present claim(s) has different concept with respect to another applications such that no double patenting rejection is made. 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
03/16/2022